In a general assignment proceeding under the Debtor and Creditor Law, order removing a Municipal Court action and consolidating it with the general assignment proceeding reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. In our opinion, the Special Term had no power to make the consolidation, and furthermore, assuming that the court had such power, its discretion was not properly exercised. Lazansky, P. J., Young, Carswell, Davis and Johnston, JJ., concur.